Title: To James Madison from Robert Power, 10 August 1804 (Abstract)
From: Power, Robert
To: Madison, James


10 August 1804, Tenerife. “Having been empower’d according to Law by George W. MacElroy Consul of the United States of America for the Canary Islands, to act in his room during his absence, I herewith remitt you account [not found] of the various disbursements I have made for distressed and sick American Seamen, with receipts for the several sums, and have drawn on you for the amount in favour of Mr. Henry Cheriot of New York.
“Nothing new has occurr’d worth giving notice of, and have only to observe, that the Governor General of these Islands will not permitt me to act publicly as Agent for the United States, notwithstanding I have made evident to him, that according to the Laws of the said States every Consul is authorized to name a substitute.”
